                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             January 10, 2019
                                                                            David J. Bradley, Clerk
                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

AARON BOOTH                              §
                                         §
             Plaintiff.                  §
                                         §
VS.                                      §    CIVIL ACTION NO. 3:18–CV–00104
                                         §
GALVESTON COUNTY, ET AL.                 §
                                         §
             Defendants.                 §


      ORDER ADOPTING MAGISTRATE JUDGE’S MEMORANDUM AND
                      RECOMMENDATION

      Pending before the Court is the Memorandum and Recommendation of United

States Magistrate Judge Andrew Edison. Dkt. 151. The case was referred to Judge

Edison pursuant to 28 U.S.C. § 636(b)(1). See Dkt. 102. Pending before Judge Edison

was Galveston County’s First Amended Motion to Dismiss All Claims Pursuant to Rule

12(b)(6) (Dkt. 45); Magistrates’ Motion to Dismiss Pursuant to Federal Rule of Civil

Procedures 12(b)(1) and 12(b)(6) and Brief in Support (Dkt. 46); District Court Judges’

Motion to Dismiss for Lack of Subject-Matter Jurisdiction and for Failure to State a

Claim (Dkt. 47); Defendant Hon. Jack Roady’s Motion to Dismiss (Dkt. 48); District

Court Judge Defendants’ Second Motion to Dismiss for Lack of Subject-Matter

Jurisdiction (Dkt. 94); and Galveston County’s First Motion to Dismiss Pursuant to Rule

12(b)(1) (Dkt. 127).
       On December 20, 2018, Galveston County filed its Objections (Dkt. 154). The

next day, on December 21, 2018, all the other defendants filed their Objections (Dkts.

155–157). Booth filed responses to the defendants’ Objections (Dkts. 159–160). In

accordance with 28 U.S.C. § 636(b)(1), this Court is required to “make a de novo

determination of those portions of the [magistrate judge’s] report or specified proposed

findings or recommendations to which objection [has been] made.” After conducting this

de novo review, the Court may “accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.”          Id.; see also Fed. R. Civ. P.

72(b)(3).

       Based on the pleadings, the record and the applicable law, the Court ACCEPTS

Judge Edison’s Memorandum and Recommendation and ADOPTS it as the opinion of

the Court. It is therefore ORDERED that:

       (1)    Judge Edison’s Memorandum and Recommendation (Dkt. 151) is
              APPROVED AND ADOPTED in its entirety as the holding of the Court;

       (2)    Galveston County’s First Amended Motion to Dismiss All Claims Pursuant
              to Rule 12(b)(6) (Dkt. 45) is DENIED;

       (3)    Magistrates’ Motion to Dismiss Pursuant to Federal Rule of Civil
              Procedures 12(b)(1) and 12(b)(6) and Brief in Support (Dkt. 46) is
              GRANTED in part and DENIED in part. Specifically, the claims
              asserted against the Magistrates in their official capacities are
              DISMISSED. The motion is denied in all other respects;

       (4)    District Court Judges’ Motion to Dismiss for Lack of Subject-Matter
              Jurisdiction and for Failure to State a Claim (Dkt. 47) is GRANTED in
              part and DENIED in part. Specifically, the claims asserted against the
              District Court Judges in their individual capacities are DISMISSED. The
              motion is denied in all other respects;

       (5)    Defendant Hon. Jack Roady’s Motion to Dismiss (Dkt. 48) is DENIED;

                                            2
(6)   District Court Judge Defendants’ Second Motion to Dismiss for Lack of
      Subject-Matter Jurisdiction (Dkt. 94) is DENIED; and


(7)   Galveston County’s First Motion to Dismiss Pursuant to Rule 12(b)(1)
      (Dkt. 127) is DENIED.

It is so ORDERED.


SIGNED at Galveston, Texas, this 10th day of January, 2019.


                                    ___________________________________
                                    George C. Hanks Jr.
                                    United States District Judge




                                   3
